This is an appeal from a final order of distribution in probate.
John Frykholm died intestate December 9, 1911. Mary Frykholm, his widow, the appellant here, was on December 9, 1911, appointed administratrix of the estate of the deceased. On or about December 4, 1920, *Page 552 
the appellant filed a petition in the proceeding asking for a family allowance. This petition was not disposed of until October 20, 1924, when the final decree of settlement and distribution was entered. In that decree the court declined to set aside anything to the appellant as a family allowance. It is from this order that the appeal is prosecuted.
[1, 2] On the 29th day of October, 1925, and prior to the hearing of the cause on the merits in this court, the statement of facts was on motion stricken. There is a presumption in favor of the correctness of the decree of the trial court and, if there are any circumstances under which the court would be justified in declining to make a family allowance, the judgment must of necessity be affirmed. In State ex rel. Speckart v. SuperiorCourt, 48 Wash. 141, 92 P. 942, it was held, under the facts of that case, that there could be no allowance. Since we cannot consider the statement of facts which has been stricken, and since there is a presumption in favor of the order of the trial court, it follows that the judgment must be affirmed.
TOLMAN, C.J., MITCHELL, MACKINTOSH, and PARKER, JJ., concur. *Page 553